Citation Nr: 0102769	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-44 888	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Diabetes Mellitus.

2.  Entitlement to compensation, pursuant to 38 U.S.C.A. 
§ 1151, for hepatitis due to injections received at a 
Department of Veterans Affairs medical center, beginning in 
June 1995, for treatment of rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1961 until retiring in January 1981.

In March 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, 
determined that it had not committed clear and unmistakable 
error (CUE) in an earlier decision in July 1990 by denying 
the veteran's claim for service connection for Diabetes 
Mellitus.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  He also appealed other claims to 
the Board, which the RO had denied in August 1995, 
for service connection for arthritis in his right hip and 
lumbar spine.

The Board issued a decision in November 1997 denying the 
claims for service connection for arthritis in the right hip 
and lumbar spine.  But after determining the RO did not 
commit CUE in the July 1990 decision by denying service 
connection for Diabetes Mellitus, the Board reopened this 
claim based on new and material evidence.  38 C.F.R. 
§ 3.156(a) (2000).  The Board proceeded to remand this claim 
to the RO for readjudication on the full merits-taking into 
account all of the evidence of record, both new and old, 
after giving the veteran an opportunity to submit additional 
evidence and/or argument concerning his purported entitlement 
to service connection for this condition.  The Board later 
had to remand this claim to the RO again in September 1998 
for that same reason.

In March 1998, while the case was at the RO following the 
first remand, the veteran filed an additional claim for 
compensation, pursuant to 38 U.S.C.A. § 1151, for liver 
disease (hepatitis)-which he alleged was due to injections 
that he had received at a VA medical center (VAMC), beginning 
in June 1995, for treatment of his rheumatoid arthritis.  The 
RO denied his section 1151 claim in May 1999, and he appealed 
that decision to the Board, too, in addition to his claim for 
service connection for Diabetes Mellitus, which the RO has 
continued to deny.


The Board will adjudicate and issue a decision concerning the 
claim for section 1151 compensation benefits for hepatitis, 
whereas the Board will remand the other claim for service 
connection for Diabetes Mellitus for further development and 
consideration by the RO.


FINDING OF FACT

There is an unrefuted medical opinion of record indicating 
the veteran's hepatitis was not caused or exacerbated by 
injections that he received at a VAMC, beginning in June 
1995, for treatment of his rheumatoid arthritis.


CONCLUSION OF LAW

The veteran does not have additional hepatitis disability 
that is proximately due to or the result of injections that 
he received at a VAMC, beginning in June 1995, for treatment 
of his rheumatoid arthritis.  38 U.S.CA. § 1151 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Compensation, Pursuant to 38 U.S.C.A. 
§ 1151, for Hepatitis due to Injections Received at a VAMC, 
beginning in June 1995, for Treatment of Rheumatoid Arthritis

The veteran alleges that "gold" injections he received at a 
VAMC, beginning in June 1995, for treatment of his rheumatoid 
arthritis, either caused or most certainly exacerbated his 
hepatitis.  He also claims that his VA doctors continued to 
administer those injections even after discovering that his 
liver enzymes were progressively increasing, to 
disproportionately extreme levels, which is tantamount to a 
finding of medical negligence.  And he says that, 
since stopping those injections-at his own insistence-his 
liver enzyme levels have begun to gradually decrease, 
although still higher than normal, which is proof, in and of 
itself, that the injections caused or exacerbated his 
hepatitis.

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.358 (2000).  However, for claims, such 
as the one at issue, filed on or after October 1, 1997 
(the veteran filed his claim on March 25, 1998), a showing of 
negligence or fault on the part of VA is necessary for 
recovery-whereas this is not required for claims that were 
filed prior to that date.  See Brown v. Gardner, 115 S. Ct. 
552 (1994); 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Also, according to 38 C.F.R. § 3.358(b)(2), section 1151 
compensation is not payable for the continuance or natural 
progression of disease or injuries for which the treatment 
was authorized.  Furthermore, section 1151 compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran-or, in appropriate cases, his 
representative.  "Necessary consequences" are those that 
are certain to result from, or were intended to result from, 
the treatment administered.  38 C.F.R. § 3.358(c)(3).

A VA physician who reviewed the medical and other evidence 
concerning this claim, at the request of the RO, submitted 
the report of his opinion in April 1999.  He indicated that 
he had reviewed the entire claims folder and pertinent 
records, which confirmed the veteran started receiving 
intramuscular gold therapy at a VAMC in June 1995-for 
treatment of his rheumatoid arthritis.  The VA physician also 
acknowledged that, during the course of the treatment, there 
was elevation of the veteran's liver enzymes, and that he 
received his last gold injection around October 1996.  
Subsequently, after a liver biopsy in 1998 at Rebsamen 
Hospital in North Little Rock, Arkansas, he reportedly was 
told that he had chronic active hepatitis.  And he since has 
been receiving follow-up treatment in the gastrointestinal 
clinic of the VAMC in question, where liver function tests 
done in February 1999 revealed a serum glutamic oxaloacetic 
transaminase (SGOT) of 148 with the upper normal being 37 and 
a serum glutamic pyruvic transaminase (SGPT) of 180 with an 
upper normal being 65.  He also has had hepatitis tests done 
and they were negative for hepatitis A, B, and C.

In response to the RO's question of whether the veteran has 
liver disease, the VA physician indicated that he obviously 
does have chronic active hepatitis.  And as to whether the 
liver disease was caused by the administration of treatment 
at the VAMC, the VA physician said the answer to this 
question is a bit less clear.  But the VA physician went on 
to note that it would be extremely rare for liver disease to 
be associated with intramuscular gold therapy for rheumatoid 
arthritis, and that, although there may be spurious reports 
in the literature, this is not a usual association.  
Furthermore, while acknowledging that intramuscular gold 
therapy obviously can cause hematologic problems, and renal 
problems, too, the VA physician said that he would conclude 
in this particular instance that it was less likely than not 
that the veteran's liver disease was caused by the 
administration of the gold therapy at the VAMC.  Lastly, in 
responding to the RO's question of whether continued 
treatment after abnormal liver readings was against normal 
medical procedures, the VA physician indicated that it was 
not in this particular instance because one always has to 
equate possible side effects with possible benefit of gain to 
the patient.  And the VA physician pointed out the veteran 
acknowledged that he did improve with his rheumatoid disease 
when he was getting the parenteral gold therapy.  
Consequently, the VA physician indicated that, in his 
opinion, the treatment was well within the realm of standard 
medical practice-especially considering the rarity, if any, 
of hepatic toxicity of intramuscular gold therapy.

The professional medical opinion of the VA physician very 
clearly does not bode well for the veteran's claim for 
compensation under the provisions of section 1151, and the 
veteran has not submitted any medical or other probative 
evidence whatsoever to refute that opinion or to cause reason 
to question the validity of it.  He does not have the medical 
competence to do so, himself.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The same is true of his 
representative since he, too, is a layman and, therefore, 
does not have the necessary training or expertise to give a 
probative opinion on this dispositive issue.  Id.

The veteran's basis of logic essentially is rooted, instead, 
in deductive reasoning.  He argued in his June 1999 notice of 
disagreement (NOD), and in his August 1999 substantive appeal 
(on VA Form 9), that there simply can be no other possible 
explanation for him developing the hepatitis other than due 
to the injections, since there are no indications of any 
intercurrent causes.  His representative also relied on this 
line of reasoning in his July 2000 statement.  But their 
basis of logic ignores the fundamental issue-that being, 
medical causation-since it is not enough to simply deduce, 
without any supporting evidence, that the veteran developed 
the hepatitis due to the injections because there is no other 
explanation of why he did.  As is apparent, that approach his 
highly speculative, at best, particularly in the face of a 
countervailing medical opinion of a specialist to the 
contrary.  See Hyder v. Derwinski, 1 Vet. App. 221, 224 
(1991) (lay hypothesizing, particularly in the absence of any 
supporting medical evidence, is to be avoided).

In deciding whether the veteran's hepatitis either was caused 
or exacerbated by the injections at the VAMC, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  That responsibility is 
particularly difficult when medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, the only medical opinion of record 
addressing the dispositive issue of causation is highly 
unfavorable to the claim, and in fact it is undisputed.  
Consequently, there is no other medical opinion to weigh 
against it, and the veteran is not entitled to compensation 
for the hepatitis under the provisions of 38 U.S.C.A. § 1151.


ORDER

The claim for compensation for hepatitis, pursuant to 38 
U.S.C.A. § 1151, is denied.


REMAND

II.  Entitlement to Service Connection for Diabetes Mellitus

The veteran alleges that the results of a urinalysis that he 
underwent during service, in September 1974, which showed 
that he had an elevated glucose (sugar) level, was actually 
an early indication that he had Diabetes Mellitus-
particularly since doctors who later examined him in November 
1982, not very long after he had retired from the military, 
definitively diagnosed the condition, and since there have 
been numerous additional diagnoses during the years since and 
the need for ongoing treatment and dieting.  But despite the 
prior development in this case, it still is unclear whether 
his Diabetes Mellitus was first manifested at the time 
alleged, while on active duty in the military.  Consequently, 
the Board must obtain a medical opinion concerning this since 
the Board is not free to make such a determination on its own 
accord.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran's service medical records (SMRs) do, in fact, 
confirm that he tested positive for a 1+ elevated glucose 
level during a September 1974 urinalysis.  However, 
subsequent glucose tolerance tests (GTT) that he underwent on 
later occasions during service-specifically for the purpose 
of determining whether he actually had Diabetes Mellitus-
were within normal limits.  That included a GTT that he 
underwent a few days after the September 1974 evaluation 
alluded to above, as well as urinalysis and hematology tests 
conducted a few years later, in April 1978.  Also, during a 
clinical evaluation in the interim, in July 1975, he reported 
a history of "glucose in [his] urine once but never dx'd 
[diagnosed] as diabetes."  And Diabetes Mellitus never was 
actually diagnosed at any time while he was on active duty in 
the military, even during his subsequent physical 
examinations.  But he says that was due to mitigating 
circumstances, and he offers an explanation to account for 
the absence of a diagnosis in service.  He claims that his 
doctors in service did not record the diagnosis of Diabetes 
Mellitus, not because he did not have the condition, but 
rather, because he told them not to-since, if they had, he 
would have been referred to a medical and physical evaluation 
board for possible discharge from the military, which in turn 
would have prematurely ended his illustrious military career.  
So he says that he elected, instead, to treat his diabetes 
very conservatively-by simply dieting-and that no one was 
the wiser.

There is, however, other probative evidence worth mentioning.  
When initially filing a claim for VA compensation benefits in 
February 1981, the month following his retirement from the 
military, the veteran also did not mention or otherwise 
suggest that he had Diabetes Mellitus-even though he stood 
to possibly benefit, financially and otherwise, if he did.  
Rather, he only referred to various other, unrelated 
conditions that are not relevant to this appeal.  Moreover, 
there was absolutely no clinical evidence whatsoever of sugar 
in his urine during a May 1981 VA medical examination that he 
underwent in connection with those claims, or even any signs 
or indications of other pertinent symptoms, and Diabetes 
Mellitus was not diagnosed at the conclusion of that 
evaluation.  But that notwithstanding, there is more recent 
medical evidence that is worth mentioning, too.

Another VA doctor who examined the veteran in an outpatient 
clinic the following year, in November 1982, diagnosed 
Diabetes Mellitus and promptly started him on medication for 
treatment of it.  He also received counseling about a proper 
diet and, as he alleges, there have been numerous additional 
diagnoses during the years since-as well as the need for 
ongoing treatment.  Therefore, the Board believes that a 
medical opinion is necessary to resolve the determinative 
issue of medical causation concerning the probable etiology 
of his diabetes.  See Gregory v. Brown, 8 Vet. App. 563 
(1996).

It is absolutely imperative that the physician who is 
designated to examine the veteran be given an opportunity to 
review all of the pertinent medical and other evidence in his 
claims folder, including a complete copy of this remand.  
This is essential so that the opinion provided is a fully 
informed one that takes into account his entire medical 
history and circumstances.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Further development also is necessary in this case to give 
the veteran an opportunity to submit the medical treatise 
evidence that he referred to in his March 25, 1998, 
statement-which also purportedly supports concluding that 
his Diabetes Mellitus was initially manifested in service 
with the elevated glucose reading.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995), citing 38 U.S.C.A. § 5103(a).  And 
since he says that his wife is a registered nurse and 
believes this is true, also, then she should be invited to 
submit a similar statement to this effect, too.

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
invite him to submit the medical treatise 
evidence that he cited in his March 25, 
1998, statement.  His wife also should be 
invited to submit a similar statement of 
her opinion, as a registered nurse, 
concerning the etiology of his diabetes.  
All evidence submitted or otherwise 
obtained should be associated with the 
other evidence of record.

2.  The veteran should be examined by an 
appropriate VA physician to determine the 
medical probability ("whether it is at 
least as likely as not") that his 
Diabetes Mellitus was initially manifested 
during service with the elevated glucose 
reading.  And since the purpose of this 
examination is to resolve the question of 
whether his Diabetes Mellitus was incurred 
in service, to the extent possible, the 
examiner should set forth his/her findings 
and opinions in a report demonstrating a 
discussion of the evidence and conclusions 
in this regard-citing, if necessary, to 
specific evidence in the record.  It also 
is imperative that the examiner review the 
claims folder, including a complete copy 
of this remand and all of the relevant 
medical records concerning the veteran's 
treatment and evaluation in service, and 
during the years since.  The examination 
report should be typewritten and include 
all examination findings and the rationale 
underlying all opinions expressed.

3.  The RO should review the examination 
report to determine if it is in compliance 
with the directives of this remand.  If 
not, then it should be returned, 
along with the claims file, for immediate 
corrective action.  See 38 C.F.R. § 4.2.

4.  If, after completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



